DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of July 28, 2022.  Claims 1, 2, 4, 5, and 7-10 are pending in the application, with Claim 1 being the only one in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0306423 (“Ando”).
	Regarding Claim 1, Ando discloses a lighting apparatus (Fig. 2; [0021]-[0025]), comprising: 
	a container housing, providing a surrounding wall (24+25; [0068], lines 16-19; [0055]); 
	a light passing cover coupled to the surrounding wall forming a container space (24+25; [0068], lines 16-19; [0055]), the light passing cover having a first window (part of 25 covering LEDs 21) and a second window (part of 25 covering 30; [0055], lines 3-5); 
	a light source module with multiple LED modules (21; [0051]), the light source module being stored in the container space, a light of the light source module being passing through the first window of the light passing cover (24+25; [0068], lines 16-19; [0055]); 
	an attached device attached to the second window (30; [0023]), wherein the attached device is an infrared receiver for receiving a command from a remote control (30 in Fig. 3 receiving a first control signal from remote control 40; [0024]; [0027]; and the first control signal is an infrared signal, [0067], lines 1-2, thereby making the wireless receiver an infrared receiver as claimed), wherein the second window is a concave slot on the light passing cover (24a in Fig. 2; [0023]).

	Regarding Claim 2, Ando further discloses wherein the attached device is used for receiving a user command (40 in Fig. 3; [0024]; [0027]) to control the multiple LED modules of light source module for mixing a requested color temperature (via light emission control circuit 23; [0025]).

	Regarding Claim 5, Ando further discloses wherein the light passing cover has a common cover covering the first window and the second window (25 in Fig. 2; [0055], lines 3-5).

	Regarding Claim 7, Ando further discloses wherein the concave slot has a connecting interface for detachably attaching to the attached device, and the attached device is replaceable with another attached device (in 24a in Fig. 2; [0023]; [0027]; [0042]).

	Regarding Claim 8, Ando further discloses wherein the attached device receives a wireless charging from a wireless charging device behind an isolation cover (26+39+37 in Fig. 6; [0096]-[0097]).

	Regarding Claim 9, Ando further discloses wherein the attached device is detachable to be replaced with another attached device with another function (30 in Fig. 2; [0027]; [0042]).

	Regarding Claim 10, Ando further discloses wherein the attached device has a magnet unit to attach to the second window via a magnetic force of the magnet unit (30 has a magnet for attachment; [0061]; [0118]).

	Regarding Claim 19, Ando further discloses wherein there are multiple modules with multiple functions disposed behind the second window (30a in Fig. 6; [0096]-[0097]).

	Regarding Claim 20, Ando further discloses wherein there is an antenna disposed behind the second window (35 in Fig. 6; [0096]-[0097]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0306423 (“Ando”) in view of U.S. Patent Publication No. 2016/0286619 (“Roberts”).
	Regarding Claim 4, although Ando discloses an attached device (30 in Fig. 2), Ando fails to specifically disclose that the attached device has a touch surface for a user to input a command to control the light source module.
	However, Roberts, in the same field of endeavor, teaches that the attached device has a touch surface for a user to input a command to control the light source module (see 20 in Figs. 3A, 4-5, and details in Fig. 10; user interface 80, in particular; [0088]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting apparatus as disclosed by Ando, with the user interface as taught by Roberts, in order to allow a user to manually interact with the attached device, as evidenced by Roberts ([0088], lines 3-12). 

	Regarding Claim 11, although Ando discloses an attached device (30 in Fig. 2), Ando fails to specifically discloses that an exterior surface of the attached device has a second light source emitting an additional light.
	However, Roberts, in the same field of endeavor teaches that an exterior surface of the attached device has a second light source emitting an additional light (see light indicator 24 in sensor module 20 in Fig. 3A; [0066]; details in Fig. 10, see LED 78; [0088]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting apparatus as disclosed by Ando, with the light source as taught by Roberts, in order to indicate the operating state of the communication module, as evidenced by Roberts ([0088], lines 1-3).

	Regarding Claim 12, the combination of Ando in view Roberts further teaches wherein the second light source shows a status of the lighting apparatus (see light indicator 24 in sensor module 20 in Fig. 3A; [0066]; details in Fig. 10, see LED 78; [0088] of Roberts).
.

	Regarding Claim 13, Ando fails to specifically disclose a driver box containing a driver circuit for generating a driving current to the multiple LED modules.
	However, Roberts, in the same field of endeavor, teaches a driver box containing a driver circuit for generating a driving current to the multiple LED modules (see 20+40 in Figs. 4, 5, and 8; details in Figs. 8 and 10 (see user interface 80, in particular); [0068]; [0083]-[0088]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting apparatus as disclosed by Ando, with the driver system as taught by Roberts, in order to provide user control of the LED modules, as evidenced by Roberts ([0086]).

	Regarding Claim 14, the combination of Ando in view Roberts further teaches a switch module with a manual switch, wherein the switch is connected between the driver box and the container housing (80 in Fig. 10 in the form of a push button switch in Roberts; [0088]).

	Regarding Claim 15, the combination of Ando in view Roberts further teaches wherein the switch module is detachably from a connection between the driver box and the container housing (28 in Fig. 10 is part of 20, and is detachable as shown in Fig. 3A of Roberts).

	Regarding Claim 16, the combination of Ando in view Roberts further teaches wherein the switch module is detachable to be replaced with another switch module providing another function (20 in Fig. 3A is detachable/upgradable; [0006]; [0066] of Roberts).

	Regarding Claim 17, the combination of Ando in view Roberts further teaches wherein the switch module is coupled to the driver box, the driver box is further connected to the container housing, when the switch module is attached to the driver box, a function is executed by the switch module for controlling the light source module (using user interface 80 in Fig. 10 of Roberts; [0088]).

	Regarding Claim 18, the combination of Ando in view Roberts further teaches wherein the switch module comprises a controller, the controller replaces an original control to control the lighting apparatus if the switch module is connected to the driver box (control circuitry 66 + memory 68 in Fig. 10 of Roberts; [0085]-[0086]).

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
	Applicants argue, with respect to amended independent Claim 1, in essence: 
	(i) that the wireless device of Ando is not a wireless receiver; and 
	(ii) that the “concave slot” of Ando is not on the light passing cover.

	The examiner cannot concur with Applicants’ argument because Ando clearly teaches (i) that “the attached device is an infrared receiver for receiving a command from a remote control,” see 30 in Fig. 3 of Ando receiving a first control signal from remote control 40; [0024]; [0027], and the first control signal being an infrared signal, [0067], lines 1-2, thereby making the wireless receiver an infrared receiver as claimed; and (ii) “the second window is a concave slot in the light passing cover,” the examiner notes that “the light passing cover” is formed not only of element 25, but it is formed of element 24 + element 25 of Ando, as stated in the rejection of the claims above which reads “a light passing cover coupled to the surrounding wall forming a container space (24+25; [0068], lines 16-19; [0055]).”  For at least these reasons, the rejections of the claims set forth above are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844